SECTION 906 CERTIFICATIONS This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. (section) 1350, and accompanies the report on Form N-CSR for the fiscal year ended October 31, 2009 of the BBH Trust (the “Registrant”). Pursuant to 18 U.S.C.ss. 1350, the undersigned officers of the Registrant, herebycertify, to the best of our knowledge, that the Registrant's Report on Form N-CSR for the period ended October 31, 2009 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: John A. Gehret President - Principal Executive Officer Date: Charles H. Schreiber Treasurer - Principal Financial Officer This certification is being furnished solely pursuant to 18 U.S.C.ss. and is not being filed as part of the Report or as a separate disclosure document.
